934 F.2d 320Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James E. UPCHURCH, Defendant-Appellant.
No. 91-6530.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.  Joe F. Anderson, Jr., District Judge.  (CR-89-361;  CA-91-549-7)
James E. Upchurch, appellant pro se.
John Douglas Barnett, Office of the United States Attorney, Columbia, S.C., David Calhoun Stephens, Assistant United States Attorney, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
James E. Upchurch appeals from the district court's order denying his motion to vacate and set aside an order of voluntary deposit of a monetary amount in lieu of forfeiture.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Upchurch, CR-89-361, CA-91-549-7 (D.S.C. Jan. 25, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.